 Case 18-47363        Doc 14     Filed 12/13/18       Entered 12/13/18 17:55:29            Pg 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IN RE:                                            )    CASE NO: 18-47363-659
RALPH A ROBERTSON                                 )    Chapter 13
                                                  )
                                                  )    Trustee's Objection to Confirmation
                                                  )    Original Confirmation Hearing set for:
                       Debtor                     )    January 3, 2019 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.    Statement of Affairs #2 fails to provide three years of residence history. Per testimony,
      debtor moved to Missouri in February 2017. Schedule C claims Missouri exemptions,
      which is likely incorrect.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: December 13, 2018                               /s/ Kathy Wright
                                                       Kathy Wright MO31047
OBJCONFAF--KLW                                         Attorney for Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 13, 2018, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 13, 2018.

RALPH A ROBERTSON
1226 GLENMEADE DR
MARYLAND HEIGHTS, MO 63043

                                                       /s/ Kathy Wright
                                                       Kathy Wright MO31047
